Exhibit 99.1 B.O.S. Announces Financial Results for Second Quarter of Growth in revenues and NON GAAP profits of second quarter of RISHON LEZION, Israel, August 28 , 2013 (GLOBE NEWSWIRE) - B.O.S. Better Online Solutions Ltd. (the "Company", "BOS") (Nasdaq: BOSC), a leading Israeli provider of RFID and supply chain solutions to global enterprises, today reported its financial results for the three months ended June 30, 2013. Revenues for the second quarter of fiscal 2013 amounted to $6.6 million, compared to $5.9 million in the previous quarter of this year and the comparable quarter last year. On a non-GAAP basis, the net profit for the second quarter of 2013 was $76,000, compared to a net loss of $90,000 in the previous quarter of this year and a net profit of $10,000 in the comparable quarter of last year. Net loss for the second quarter of fiscal 2013 amounted to $59,000, compared to compared to net loss of $203,000 in the previous quarter of this year and a net loss of $214,000 in the comparable quarter last year. Avidan Zelicovsky, BOS President, stated: "We are pleased with the improvement in our financial results as compared to the comparable quarter last year and the first quarter this year. In the first half of the year we faced a reduction in the gross margin of the Supply Chain Division. The reduction is attributed to the expansion of our business in India which carries lower gross margins. We anticipate improvement in the gross margin of the Supply Chain Division in the second half of year 2013." Eyal Cohen, BOS CFO, stated: "Our cash and cash equivalents and long term bank deposit amounted to $856,000 as of June 30, 2013 and $792,000 as of December 31, 2012. Our bank loans as of June 30, 2013 were reduced to $8.1 million from $8.4 million as of December 31, 2012. We expect a further reduction of loans during year 2013." Conference Call BOS will host a conference call on Thursday, August 29, 2013 at 10:00 a.m. ET 5:00 p.m. Israel time. A question-and-answer session will follow management's presentation. Interested parties may participate in the conference call by dialing to + 972-3-9180644 approximately five to ten minutes before the call start time. For those unable to listen to the live call, a replay of the call will be available from the day after the call on BOS's website, at: http://www.boscorporate.com. Contact: B.O.S. Better Online Solutions Ltd. Mr. Eyal Cohen, CFO +972-54-2525925 eyalc@boscom.com About BOS B.O.S. Better Online Solutions Ltd. (BOSC) is a leading provider of RFID and Supply Chain solutions to global enterprises. BOS' RFID and mobile division offers both turnkey integration services as well as stand-alone products, including best-of-breed RFID and AIDC hardware and communications equipment, BOS middleware and industry-specific software applications. The Company's supply chain division provides electronic components consolidation services to the aerospace, defense, medical and telecommunications industries as well as to enterprise customers worldwide. For more information, please visit: www.boscorporate.com. Use of Non-GAAP Financial Information BOS reports financial results in accordance with U.S. GAAP and herein provides some non-GAAP measures. These non-GAAP measures are not in accordance with, nor are they a substitute for, GAAP measures. These non-GAAP measures are intended to supplement the Company’s presentation of its financial results that are prepared in accordance with GAAP. The Company uses the non-GAAP measures presented to evaluate and manage the Company’s operations internally. The Company is also providing this information to assist investors in performing additional financial analysis that is consistent with financial models developed by research analysts who follow the Company. The reconciliation set forth below is provided in accordance with Regulation G and reconciles the non-GAAP financial measures with the most directly comparable GAAP financial measures. Safe Harbor Regarding Forward-Looking Statements The forward-looking statements contained herein reflect management's current views with respect to future events and financial performance. These forward-looking statements are subject to certain risks and uncertainties that could cause the actual results to differ materially from those in the forward-looking statements, all of which are difficult to predict and many of which are beyond the control of BOS.These risk factors and uncertainties include, amongst others, the dependency of sales being generated from one or few major customers, the uncertainty of BOS being able to maintain current gross profit margins, inability to keep up or ahead of technology and to succeed in a highly competitive industry, inability to maintain marketing and distribution arrangements and to expand our overseas markets, uncertainty with respect to the prospects of legal claims against BOS, the effect of exchange rate fluctuations, general worldwide economic conditions and continued availability of financing for working capital purposes andto refinance outstanding indebtedness; and additional risks and uncertainties detailed in BOS's periodic reports and registration statements filed with the U.S. Securities Exchange Commission. BOS undertakes no obligation to publicly update or revise any such forward-looking statements to reflect any change in its expectations or in events, conditions or circumstances on which any such statements may be based, or that may affect the likelihood that actual results will differ from those set forth in the forward-looking statements. CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except per share data Six months ended June 30, Three months ended June 30, (Unaudited) (Unaudited) Revenues $ Cost of revenues Inventory write offs 52 36 64 Gross profit Operating costs and expenses: Research and development - 86 - 36 Sales and marketing General and administrative Total operating costs and expenses Operatingprofit (loss) 28 58 90 Financial expenses, net ) Other income (expenses), net - ) - ) Loss before taxeson income ) Taxes on income 4 20 4 17 Net Loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Weighted average number of shares used in computing basic net earnings per share Weighted average number of shares used in computing diluted net earnings per share CONSOLIDATED BALANCE SHEETS (U.S. dollars in thousands, except per share amounts) June 30, 2013 December 31, 2012 (Unaudited) (Audited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Trade receivables Other accounts receivable and prepaid expenses Inventories Total current assets LONG-TERM ASSETS: Severance pay fund 23 21 Bank deposit Other assets 14 11 Total long-term assets PROPERTY, PLANT AND EQUIPMENT, NET OTHER INTANGIBLE ASSETS, NET GOODWILL $ $ CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands, except share and per share data June 30, 2013 December 31, 2012 (Unaudited) (Audited) LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Short-term bank loans and current maturities $ $ Trade payables Employees and payroll accruals Deferred revenues Current maturities of liability to Dimex Systems Accrued expenses and other liabilities Total current liabilities LONG-TERM LIABILITIES: Long-term bank loans, net of current maturities Accrued severance pay Liability to Dimex Systems Total long-term liabilities COMMITMENTS AND CONTINGENT LIABILITIES SHARE HOLDERS' EQUITY Total liabilities and shareholders' equity $ $ CONSOLIDATED STATEMENTS OF CASH FLOWS U.S. dollars in thousands Six months ended June 30, Three months ended June 30, Net Cash used in (provided by) operating activities $ $ $ ) Net Cash provided by (used in) investing activities ) Net Cash used in financing activities ) Increase (decrease) in cash and cash equivalents 36 ) ) ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ RECONCILIATION OF NON-GAAP FINANCIAL RESULTS CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (U.S. dollars in thousands, except per share amounts) Three months ended June 30, GAAP (as reported) Adjustments Non-GAAP Non-GAAP Revenues $ $ - $ $ Gross profit 36 a Operating costs and expenses: Research and development - - - 36 Sales and marketing )b General and administrative )c Total operating costs and expenses ) Operating profit 90 Financial expenses, net ) - ) ) Income (loss) before taxes on income ) 80 27 Taxes on income 4 - 4 17 Net Income (loss) $ ) $ $
